Citation Nr: 1716562	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In May 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Board remanded the instant matter in April 2014 and December 2014 for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to an effective date prior to July 30, 2008, for the award of service connection for hypothesia of the left ulnar nerve of the left hand; however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's bilateral pes planus pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression during active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A.         §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.      

The Veteran was afforded a VA examination for his bilateral pes planus in June 2014.  However, as the Board determined that the opinion as to aggravation rendered in connection with such examination was inadequate to decide the claim in the December 2014 remand, a March 2016 addendum opinion was obtained.  The Board finds that the June 2014 opinion as to whether the Veteran's bilateral pes planus clearly and unmistakably pre-existed service and the March 2016 addendum opinion as to whether such pre-existing condition was not clearly and unmistakably aggravated during service are adequate to decide the issue as they are predicated on a review of the prior examination reports and the Veteran's STRs.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions of record are sufficient to assist VA in deciding the claim for service connection and no further examinations and/or opinions are necessary.   

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the May 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  In pertinent part, information was solicited regarding the Veteran's claim that his bilateral pes planus was aggravated due to the types of duties he performed during his military service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such hearing, the Board remanded the claim in April 2014 and December 2014 in order to obtain outstanding treatment records and afford the Veteran a VA examination to determine the nature and etiology of his bilateral pes planus.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Furthermore, the Board finds that the AOJ has substantially complied with the April and December 2014 remand directives.  In this regard, in April 2014, the appeal was remanded in order to obtain the Veteran's outstanding VA and private treatment records.  Additionally, the Board directed that the Veteran be afforded a VA examination to address the nature and etiology of his claimed bilateral pes planus.  Thereafter, the Veteran's outstanding VA treatment records were received in July 2014, and private treatment records in April 2014.  Furthermore, a VA examination for his bilateral pes planus was conducted in June 2014.  In December 2014, the Board remanded the matter to obtain an addendum opinion. Thereafter, the AOJ obtained an addendum opinion in March 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's April and December 2014 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. At 227).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304 (b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
 § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a June 2010 written correspondence, the Veteran reported that he had experienced foot pain for 35 years.  He also noted that his right foot arch would get extremely sore and such could last for approximately three to four months.  He indicated that the shoes he bought only lasted him approximately 4 months before they started making his legs very tired.  The Veteran also reported that he got leg cramps that were so bad that he would almost pass out and would cause him to sweat very badly.  Furthermore, during the May 2012 Board hearing, he testified that he was currently experiencing back pain; had terrible balance; and had difficulty obtaining comfortable footwear as his shoes did not last very long since he had to get a certain kind to be able to walk.  Additionally, the Veteran reported that he had leg cramps in the middle of the night, approximately every night, and would have to get up and walk around for relief.  He noted that he was currently not receiving treatment for his feet.  However, based on his subjective complaints, the Veteran contended that service connection for bilateral pes planus was warranted.

A Record of Induction, DD Form 47, prepared by the Veteran's local Selective Service Office in December 1965, reflects that the clerk of the Selective Service board listed "Flat Feet" as a physical defect reported by the registrant or known to the local board.  At such time, the Veteran was assigned a "1" rating assessing his lower extremities under the PULHES profile system, indicating his lower extremities were in a high level of fitness.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E"); and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  However, there was no review by the board's medical advisor.  Additionally, no foot abnormalities were reported by the Veteran or noted by a medical examiner three days later.  An August 1966 treatment record notes the Veteran was assigned a "1" rating assessing his lower extremities under the PULHES profile system.  See Odiorne, supra.  On his February 1968 separation examination, clinical evaluation of his feet was normal and, on the concurrent medical history report, the Veteran indicated that he never had experienced, or was currently experiencing, foot trouble.  Furthermore, he was assigned a "1" rating assessing his lower extremities under the PULHES profile system.  See Odiorne, supra. 

Post-service private and VA treatment records show no specific complaints of, or treatment for, bilateral pes planus until the June 2014 VA examination.  In this regard, while he sought treatment for a right foot injury in April 1968, and a fracture of the left ankle in August 2013, such records were silent as to pes planus. 

However, based on the Veteran's subjective report of foot complaints, the Board remanded the claim in April 2014 in order to afford him a VA examination so as to determine the nature and etiology of his claimed bilateral pes planus.  As such, the Veteran underwent a VA examination in June 2014, at which time he reported that he had the condition of flat feet since 1964.  He indicated that, in 1970, he tried various shoes and arch supports for his feet, but "it was a waste of money, [n]othing helped the leg cramps."  Additionally, the Veteran complained about "hot feet" only at night when he went to bed.  He further explained that his feet were not hot to the touch, nor did his feet appear to be discolored when he experienced the symptom at night.  The Veteran also reported that he retired as a motorcycle salesman approximately two years prior, and was constantly on his feet during the day when at work.  He noted that he had never seen a doctor regarding his flat feet and "I just learned to live with it."  He indicated that he was currently wearing Teva sandals or going barefoot around his house for relief. 

Physical examination revealed bilateral pes planus, hammer toes, and hallux valgus.  The examiner found that there was clear evidence that the Veteran's bilateral pes planus existed prior to service, to include by the Veteran's own admission.  Additionally, the examiner found that there was no clear and unmistakable evidence that such pre-existing condition did not undergo an increase in its underlying pathology during service.  As rationale for the opinion, he reported that the Veteran stated that his feet continued to grow during his time in service from a size 10 1/2 to a 13W.  Further, the examiner noted that, due to a hand injury early in the Veteran's military career, he had an activity profile that protected his hand injury from any strenuous weight bearing activity because of grip pain.  He explained that such activity profile would also be protective in exacerbating flat feet symptoms.  He also indicated that, after leaving service, the Veteran required a trial of arches and orthopedic shoes in 1970 due to an increase in symptoms without relief, but was unable to determine whether such symptoms were a natural course of the Veteran's flat feet condition or his activity after leaving service. 

However, as the Board explained in its December 2014 remand, the June 2014 opinion as to aggravation was inadequate for adjudication purposes as the examiner did not provide a clear opinion.  Specifically, such opinion included a "double negative" and the examiner relied on the in-service limited duty profile as "protecting" the Veteran's flat feet from being aggravated by service is misplaced, as this profile was for upper extremity disability; namely, that resulting from the fractures to the fingers of the left hand, and was not related to any lower extremity disability, to include that involving the feet.  Accordingly, the Board remanded for an addendum opinion, which was rendered in March 2016.   

In March 2016, the VA examiner determined that there was clear and unmistakable evidence that the Veteran's pre-existing bilateral pes planus did not undergo an increase in its underlying pathology during service.  As rationale for the opinion, the examiner reported that the Veteran's STRs demonstrated that the PULHES physical profile score in August 1966 noted that the "L" for lower extremities was maintained at a "1" for both "Previous" and "Present."  The examiner further explained that, if the Veteran's flat foot condition pathologically progressed during service, the PULHES profile designation "L" for lower extremities in his STRs would have reflected such change from a "1" (normal) to a higher number indicating injury.  Additionally, the examiner noted that the Veteran's February 1968 separation examination noted that his feet were evaluated as normal; and the same examination further noted on the PULHES physical profile, a score of "1" for "L."  The examiner indicated that any significant pathologic change during military service in the Veteran's feet would have been reflected in such physical profile.  The examiner concluded that he could find no evidence in the Veteran's STRs that he had any symptomatic or clinically significant foot condition so that a nexus could be made to the present.  Moreover, the examiner found that he could locate no objective evidence in the Veteran's STRs that any foot condition existed and progressed either naturally or un-naturally during military service so that a nexus could be made. 

As stated previously, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorder noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorder that are recorded in examination reports.  The presumption of soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby, supra.  In the instant case, while flat feet was noted as reported by the registrant or known to the local board at the time of his December 1965 Report of Induction, no examination was conducted at such time.  Consequently, the presumption of soundness attaches and may only be rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  In the instant case, the Board finds that such presumption of soundness is rebutted and the Veteran's bilateral pes planus was not aggravated by service.

As an initial matter, the June 2014 VA examiner opined that there was clear evidence that the Veteran's bilateral pes planus existed prior to service.  Furthermore, such opinion is supported by the Veteran's own reports as well as the December 1965 Report of Induction.  Additionally, the same examiner found in March 2016 that such pre-existing disorder clearly and unmistakably was not aggravated by service.  

In this regard, the Board notes that the contemporaneous evidence of record supports the March 2016 VA examiner's opinion.  Specifically, the Veteran's STRs are negative for complaints or findings of bilateral pes planus.  Moreover, on his February 1968 separation examination, clinical evaluation of his feet was normal and , the concurrent medical history report contains the Veteran's report that he never had or was experiencing foot trouble.  Furthermore, the Veteran was assigned a "1" rating assessing his lower extremities under the PULHES profile system.  See Odiorne, supra. 

Additionally, the record is void of documentation of any foot disorder until June 2014, some forty-six years after the Veteran's separation from service.  In this regard, while the Veteran sought treatment for complaints referable to the right foot and left ankle, it would be reasonable to assume that he would likewise report complaints referable to his flat feet as well.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Furthermore, the June 2014/March 2016 VA examiner found that the Veteran's current bilateral pes planus, which clearly and unmistakably existed prior to service, clearly and unmistakably did not undergo an increase in its underlying pathology during service; and that no objective evidence could be found in the Veteran's STRs that any foot condition existed and progressed either naturally or un-naturally during military service so that a nexus could be made.  The examiner reasoned that any significant pathologic change during military service in the Veteran's feet would have been reflected in the PULHES physical profile system included in his STRs; and on the Veteran's February 1968 separation examination, a normal foot examination was found. 

In this regard, the Board places great probative weight on the June 2014 VA examiner's opinion that there was clear and unmistakable evidence that the Veteran's bilateral pes planus existed prior to service as well as the March 2016 opinion that such pre-existing disorder clearly and unmistakably was not aggravated by service.  Specifically, with regard to both opinions, such were predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service records.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that he is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In the instant case, although the Veteran is competent to report bilateral foot pain prior to, during, and since service, the Board finds that he is not competent to offer an opinion as to whether his bilateral pes planus was aggravated during service since he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the determination that pes planus has worsened beyond the natural progression as a result of any instance of the Veteran's military service involves knowledge of the impact of such activities on the arch, an internal structure, of the foot.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as to whether his bilateral pes planus was aggravated as a result of his military service and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Based on the foregoing, the Board finds there is clear and unmistakable evidence that the Veteran's bilateral pes planus pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression of the disease during active duty.  Consequently, service connection is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral pes planus is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


